DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 11/20/2018, have been considered.

Drawings
The drawings filed on 11/20/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-9 include text, figures, and numerals that are handwritten and not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Abstract of the Disclosure
The abstract of the disclosure is objected to because, as presented, the abstract of the disclosure comprises multiple paragraphs and is of excessive length.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. 
Regarding claim 16, line 2 of claim 16 recites the phrase “the estimated height.”  There is insufficient antecedent basis for these limitation(s) in the claim(s).  Applicant is suggested to amend line 1 of claim 16 to recite: --estimated time--.  For purposes of examination, it is assumed that claim 16 should recite “the estimated time,” as recited in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (U.S. Patent Publication 2002/0141289 A1); in view of Kamiyama (U.S. Patent Publication 2011/0205853 A1).
claim 1, Hayek, in view of Kamiyama, teach a wristwearable device for displaying travel information using a first travel information indicator and a second travel information indicator (Hayek: Abstract.) comprising:
a receiver for receiving, from a transmitting device, next turn information and information associated with the next turn information (Hayek: FIGS. 1-2; ¶15 [“The watch 1 further comprises means for determining direction formed by an antenna 5 associated with a GPS receiver 6 (see FIG. 2). The antenna 5 is formed so that it can receive signals transmitted by one or more satellites…”]; FIG. 5; ¶26-30 [“…wearer is located initially at a point A…it deduces the position of the wearer of the watch 1 represented by the triplet of geographical coordinates (Al, A2, A3). However, the orientation of the watch 1 is not known. Thus the wearer starts to walk in any direction whatsoever, towards a point A' for example, for which the triplet of geographical coordinates (A'l. A'2, A'3) of this point A' can be determined by the GPS receiver 6. Thus a reference direction can be determined, which is aligned with a reference axis of the watch…the hands are then shifted under the combined action of the processing means 8 and the motor 11 to indicate the direction in which the wearer of the watch according to the invention should walk relative to the reference axis to reach the destination {analogous the “next turn” recited in the claim(s)}, i.e. the direction between the point A' and the point B…”]);
a first actuation mechanism, coupled to the first travel information indicator, for rotating the first travel information indicator in at least one of a clockwise and counterclockwise direction (Hayek: FIGS. 1-2; ¶15-16 [“…a motor 11 connected to the hands 2 and 3 and arranged to drive the latter.”]);
a controller, coupled to the receiver and the first actuation mechanisms (Hayek: FIGS. 1-2; ¶16 [“…data processing means 8, typically a microprocessor.”]), for:
See above.}); and
causing the second travel indicator to indicate information associated with the next turn information (Hayek: FIGS. 4a-4d; ¶24-26 [“Once the selection is effected, for example "restaurant", this is indicated, see FIG. 4b, and a sub-menu is presented. This sub-menu can in particular comprise a list of different categories of restaurants, for example Chinese…”]); and
wherein the position of the first and second travel information indicators conveys information regarding a travel (Hayek: FIG. 5; ¶26-30 {See above.}).
However, Hayek is silent as to explicitly teaching a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in at least one of a clockwise and counterclockwise direction.
Kamiyama, in a similar field of endeavor, discloses an electronic watch (Kamiyama: Abstract.).  Therein, Kamiyama discloses a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in a direction (Kamiyama: FIG. 1; ¶7-11, ¶23-25 [“The application also provides a method of processing an electronic watch including a plurality of hands and a plurality of motors configured to move the hands respectively…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a second actuation mechanism, coupled to the second travel information indicator, for rotating the second travel information indicator in at least 
Regarding claims 5 and 9, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 1 as shown above.  Hayek further discloses the controller causes the second travel indicator to indicate the information associated with the next turn information coincidently with the indication of a next turn as indicated by the position of the first travel indicator (Hayek: FIG. 5; ¶26-30 {See above.}).
Regarding claims 6 and 10, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 2 as shown above.  Hayek further discloses the information associated with the next turn information comprises the distance remaining until the next turn (Hayek: FIGS. 1-2; ¶15-16; FIG. 5; ¶26-30 {See above.}; ¶36 […the distance to be covered and/or the remaining distance to the selected destination…”] {The Examiner notes that while Hayek doesn’t explicitly recite “the distance remaining until the next turn,” this would not involve patentable invention as the disclosed “selected destination” could obviously be the next turn.}). 
Regarding claims 7-8 and 14, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 11, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 9 as shown above.  Hayek further discloses receiving, from the transmitting device, updated information associated with the next turn, and displaying, with the second travel information indicator, the updated information associated with the next turn, wherein the position of the first and second travel information indicators conveys updated information regarding the next turn (Hayek: FIGS. 1-2; ¶15; FIG. 5; 26-30 {See above.}).

Regarding claim 12, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 11 as shown above.  Hayek further discloses the information associated with the next turn information comprises a first distance remaining until the next turn and the updated information associated with the next turn comprises a second distance remaining until the next turn, wherein the first distance is greater than the second distance (Hayek: FIGS. 1-2; ¶15-16; FIG. 5; ¶26-30 {See above.}; ¶36 […the distance to be covered and/or the remaining distance to the selected destination…”] {The Examiner notes that while Hayek doesn’t explicitly recite “the first distance is greater than the second distance,” this is a matter of obvious design choice, as the first and second distances can be equal or different lengths, and Hayek discloses the second distance, from point A’ to point B is greater than the distance from point A to point A’.}). 

claim 13, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 11 as shown above.  Hayek further discloses receiving, from the transmitting device, subsequent next turn information and information associated with the subsequent next turn information, and displaying, with the first travel information indicator, a subsequent next turn and displaying, with the second travel information indicator, information associated with the subsequent next turn, where the position of the first and second travel information indicators conveys information regarding the subsequent next turn (Hayek: FIGS. 1-2; ¶15; FIG. 5; 26-30 {See above.}).

Claims 4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayek, in view of Kamiyama; and further in view of Yamasaki (U.S. Patent 9,207,092 B1).
Regarding claim 4, Hayek, in view of Kamiyama, teach all the limitations of the parent claim 1 as shown above.  However, Hayek is silent as to explicitly teaching the information associated with the next turn information comprises the estimated time remaining until the next turn.
Yamasaki discloses displaying navigation information on a mobile device include determining navigation directions to a destination location and providing related navigation information for display on a primary user interface while the mobile device is operated in an active operating mode (Yamasaki: Abstract.)  Therein, Yamasaki discloses the information associated with the next turn information comprises the estimated time remaining until the next turn (Yamasaki: FIG. 1; col 7, ln 39, to col 8, ln 4 [“Second interface portion 104 also includes a text field 116 for displaying the name of the destination location and a selectable interface button 118 for terminating the current navigation directions determined by a mapping application on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing information associated with the next turn information comprising the estimated time remaining until the next turn, disclosed by Yamasaki, into Hayek, as modified by Kamiyama, with the motivation and expected benefit of displaying types of travel information, such as remaining distance or estimated time to a next turn, to a user.  This method for improving Hayek, as modified by Kamiyama, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamasaki.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Hayek and Kamiyama and Yamasaki to obtain the invention as specified in claim 4.
Regarding claims 15-16, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2016/0286358 A1, to Weiss et al., is directed to a guiding a client device user toward a host device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864